Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-2014-0038223 (hereinafter referred as ‘223).
Regarding claim 5. ‘223 teaches a hollow fiber membrane module comprising: a housing unit (10) having a first fluid inlet (13), a first fluid outlet (14), a second fluid inlet (11), and a second fluid outlet (12); and a cartridge unit (30) installed in the housing unit, the cartridge unit including a plurality of assembly type cartridge blocks (41) fastened together, each of the plurality of assembly type cartridge blocks having a plurality of hollow fiber membranes therein [0019].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘223, in view of US 2012/0270120 (hereinafter referred as ‘120).
Regarding claims 7-8, ‘223 teaches limitations of claim 1 as set forth above. ‘223 does not teach that the body part has a shape of a polygonal prism (as in claim 7) or the body part has a shape of a fan- shaped prism with a fan-shaped base plane or a shape of a doughnut-shaped and fan-shaped prism formed by cutting an end part of a fan-shaped prism in such a way that a base plane thereof has an arc shape in its entirety (as in claim 8).
‘120 teaches a module comprising a plurality of cartridge blocks, wherein the cartridge blocks having shapes of polygonal prism (fig. 9), rectangular (fig. 5), semi-cylindrical (fig. 8). ‘120 also discloses that the cartridge blocks can be formed in  various poly-pyramid shapes, for example, a triangular pyramid, a pentagonal pyramid, or a hexagonal pyramid; or may be formed in an oval-shaped cylinder, however, it is not limited to these shapes [0055].
Selecting shape of body parts would have been an obvious matter of design choice to one of ordinary skill in the art because ‘120 establishes that providing various shapes is known in the art.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘223, in view of WO 2016/208878 (hereinafter referred as ‘OH, refer US 2019/0015787 as English language equivalent for claim mapping).
Regarding claim 10, ‘223 teaches limitations of claim 5 as set forth above. ‘223 does not disclose that the cartridge unit comprises a dummy cartridge block which has flow membranes therein or is filled with fluid impermeable membranes.
OH teaches a hollow fiber membrane module (fig. 8) comprising a plurality of cartridges (160, 170), wherein cartridges 160 are filled with permeable hollow fibers whereas cartridges 170 and 170’ are empty. OH discloses that the empty cartridges are provided according to a humidifying capacity or humidification degree [0067].
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the module of ‘223 to include a dummy cartridge block to achieve desired humidifying capacity or humidification degree as disclosed by OH. Whether to provide the cartridge with impermeable flow membranes or not would have been an obvious matter of design choice to one of ordinary skill in the art to achieve desired humidifying capacity or humidification degree.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘223, in view of KR20100108092 (hereinafter referred as ‘092, refer attached English language machine translation for claim mapping).
Regarding claim 11, ‘223 teaches limitations of claim 5 as set forth above. ‘223 does not disclose a fluid guide on the housing cap enabling uniform supply of fluid through the first fluid inlet.
‘092 teaches a hollow fiber membrane module comprising a housing having a first fluid inlet (311a), a first fluid outlet (312a), a second fluid inlet (311b), a second fluid outlet (312b), and a fluid distributor (240) located between hollow fiber membrane bundle and the first fluid inlet to evenly distribute the fluid among the hollow fibers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the module of ‘223 to provide housing cap having the first fluid inlet and a fluid guide to evenly distribute the fluid among the hollow fibers. Whether to provide a unitary housing structure or housing caps would have been an obvious matter of design choice to one of ordinary skill in the art.
Claim(s) 1, 4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ‘223, in view of US 2012/0074056 (hereinafter referred as “Lee”), and US 2013/0065140 (hereinafter referred as “Kim”).
Regarding claim 1, ‘223 teaches an assembly type cartridge block (41) comprising a body part (51) having a plurality of hollow fiber membranes (43) therein, the body part having an opening (55) configured to allow a fluid to be introduced into the body part therethrough; and a grooves (53) (fastening parts) formed on the body part.
‘223 discloses that the grooves (53) engages with a projections 37 of a case to enable sliding engagement of the cartridge block (41) with the case. ‘223 does not disclose that the fastening part (53) fastens to an adjacent assembly type cartridge block.
Lee teaches a hollow fiber membrane cartridge block comprising a body part (110) having grooves (111) configured to engage with an adjacent cartridge block using fastening members (200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the body part to include groove and fastening member to enable joining of adjacent cartridge blocks as taught by Lee.
‘223 does not disclose providing a mesh part with the opening (55). However, providing mesh part instead of an open slot to enable flow of fluid therethrough is known in the art and disclosed by Kim. Kim discloses assembly type cartridge block (16, 17, 18) having a body part (20) having mesh parts (21, 22) allowing flow of fluid therethrough. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of invention to use known configuration of mesh part as taught by Kim in place of opening (55) of ‘223 since both configuration allows passing of fluid therethrough. Simple substitution of one type of opening with another to achieve predictable result of allowing fluid flow therethrough would have been obvious to one of ordinary skill in the art. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way.
Regarding claim 4, Kim further discloses potting hollow fiber membranes in the body to fix the membranes [0049]. Fixing ends of hollow fiber membranes is well known in the art to fix the membranes.
Regarding claim 6, ‘223 teaches limitations of claim 5 as set forth above. ‘223 teaches that the body part comprises opening (55) configured to allow a fluid to be introduced into the body part therethrough. ‘223 does not disclose providing a mesh part with the opening (55). However, providing mesh part instead of an open slot to enable flow of fluid therethrough is known in the art and disclosed by Kim. Kim discloses assembly type cartridge block (16, 17, 18) having a body part (20) having mesh parts (21, 22) allowing flow of fluid therethrough. It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of invention to use known configuration of mesh part as taught by Kim in place of opening (55) of ‘223 since both configuration allows passing of fluid therethrough. Simple substitution of one type of opening with another to achieve predictable result of allowing fluid flow therethrough would have been obvious to one of ordinary skill in the art. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. Examples of rationales that may support a conclusion of obviousness include: Simple substitution of one known element for another to obtain predictable results; Use of known technique to improve similar devices (methods, or products) in the same way.
‘223 discloses that the grooves (53) engages with a projections 37 of a case to enable sliding engagement of the cartridge block (41) with the case. ‘223 does not disclose that the fastening part (53) fastens to an adjacent assembly type cartridge block.
Lee teaches a hollow fiber membrane cartridge block comprising a body part (110) having grooves (111) configured to engage with an adjacent cartridge block using fastening members (200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the body part to include groove and fastening member to enable joining of adjacent cartridge blocks as taught by Lee.
Regarding claim 9, modified ‘223 teaches limitations of claim 6 as set forth above. Kim further discloses potting hollow fiber membranes in the body to fix the membranes [0049]. Fixing ends of hollow fiber membranes is well known in the art to fix the membranes.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘223, in view of Lee and Kim as applied to claim 1 above, and further in view of ’120.
Regarding claims 2-3, modified ‘223 teaches limitations of claim 1 as set forth above. Modified ‘223 does not teach that the body part has a shape of a polygonal prism (as in claim 2) or the body part has a shape of a fan- shaped prism with a fan-shaped base plane or a shape of a doughnut-shaped and fan-shaped prism formed by cutting an end part of a fan-shaped prism in such a way that a base plane thereof has an arc shape in its entirety (as in claim 3).
‘120 teaches a module comprising a plurality of cartridge blocks, wherein the cartridge blocks having shapes of polygonal prism (fig. 9), rectangular (fig. 5), semi-cylindrical (fig. 8). ‘120 also discloses that the cartridge blocks can be formed in  various poly-pyramid shapes, for example, a triangular pyramid, a pentagonal pyramid, or a hexagonal pyramid; or may be formed in an oval-shaped cylinder, however, it is not limited to these shapes [0055].
Selecting shape of body parts would have been an obvious matter of design choice to one of ordinary skill in the art because ‘120 establishes that providing various shapes is known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777